Exhibit 10.1

EQUIPMENT PURCHASE AGREEMENT

DSU

This Exclusive Equipment Purchase Agreement (the “Agreement”) is entered into as
of the 6th day of November, 2012 (the “Effective Date”) between Mitcham
Industries, Inc., a corporation organized under the laws of Texas, USA
(“MITCHAM”), and SERCEL S.A, a corporation organized under the laws of France
(“SERCEL”), which parties agree as follows:

0. DEFINITIONS AND INTERPRETATION

In this Agreement, the following terms have the meanings set forth below, which
shall be equally applicable to both the singular and the plural form:

 

  i. “Affiliate” shall mean with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
the first person. For the purposes of this Agreement, “control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to vote fifty percent (50%) or more of the securities having ordinary
voting power for the election of directors (or comparable positions) of such
person or any one or more business entities which are: (a) owned or controlled
by, (b) owning or controlling, or (c) owned or controlled by the business entity
owning directly or indirectly, at least fifty percent (50 %) of the voting stock
ordinarily entitled to vote in the election of directorsIn the case of SERCEL,
“Affiliate” shall be further limited to business entities, which are engaged in
the manufacturing of seismic equipment and shall exclude Sercel Inc.

 

  ii. “Agreement” shall mean the present agreement (including the Schedules) as
amended in writing from time to time.

 

  iii. “Effective Date” shall mean October 1st 2012

 

  iv. “MITCHAM” shall mean Mitcham Industries Inc., and its Affiliates engaged
in the rental, lease, and sales of seismic data acquisition systems and
equipment throughout the world.

 

  v. “Parties” shall mean MITCHAM and SERCEL; “Party” shall mean one of them.

 

  vi. “Products” shall mean any DSU3-428 product, as more fully described in
Schedule 1.

 

  vii. “Territory” shall mean the World except (i) mainland China and
(ii) Commonwealth of Independent States including without limitation Azerbaijan,
Kazakhstan, Turkmenistan, and Uzbekistan (“CIS”).

 

  viii. “SERCEL” shall mean Sercel and its Affiliates, engaged in the
manufacture and marketing of seismic equipment, excluding Sercel Inc.

 

  ix. “Year” shall mean one 365-day period commencing on the Effective Date.

 

Pg. 1



--------------------------------------------------------------------------------

1. Introduction.

SERCEL and certain of its Affiliates design, manufacture and market
fully-configured seismic data acquisition systems (the “SERCEL Systems”). At the
present time, SERCEL and certain of its Affiliates manufacture equipment
including the Products. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged for all purposes, MITCHAM and
SERCEL agree to the terms set forth herein.

2. Exclusive Authorized Third Party Lessor.

(a) MITCHAM hereby represents to SERCEL that MITCHAM has the necessary skills,
experience, personnel, facilities and equipment to effectively perform its
responsibilities as described in the Agreement. In reliance upon that
representation, SERCEL hereby appoints MITCHAM as the exclusive authorized
lessor of the Products throughout the Territory and as the non-exclusive
authorized lessor throughout the CIS; except that MITCHAM shall not offer
financing leases or leases equal to or greater than one year duration except
with SERCEL’s prior written consent. This Agreement does not allow MITCHAM to
act as distributor, agent, commercial representative or reseller of brand-new
Products.

The exclusivity herein granted is expressly subject to the compliance by MITCHAM
with its yearly minimum purchase requirement under article 4 herein and with
other yearly minimum purchase requirements subscribed by MITCHAM under the
Equipment purchase agreement applicable to other products.

(b) During the term of this Agreement, SERCEL and/or any Affiliate shall remain
free to perform, directly or indirectly, with any third party any lease purchase
or operating lease with a term greater than or equal to six (6) months or any
financial lease. The Parties acknowledge that the purpose of this Agreement is
the purchase of Products by MITCHAM.

(c) For the avoidance of doubt, MITCHAM will not rent the DSU3-428 system for
use in mainland China to any seismic contractor that is owned or controlled by
Chinese nationals without SERCEL’s prior written consent.

(d) During the term of the Agreement, in the event that a third party makes
inquiry of SERCEL as to the possibility of pure operating lease in respect of
any of the Products anywhere in the Territory for a term less than six
(6) months, then and upon each inquiry, SERCEL shall contact MITCHAM (by phone,
email or letter) and explain in reasonable detail the identity of the third
party, and MITCHAM shall promptly contact such third party and negotiate the
terms of the proposed lease. Mitcham shall have discretion to accept or reject
any third party referred by SERCEL for leasing as a result of (i) possessing an
insufficient amount of the Products for lease to such third party (provided,
however, the continued failure of MITCHAM to maintain a sufficient amount of
products to satisfy demand could be evidence that MITCHAM is not actively
promoting the leasing of Products, as required hereunder unless caused by the
failure of SERCEL to deliver Products to MITCHAM), (ii) reasonably apparent
credit risk or any other reasonable business-related factor, or (iii) inability
to reach agreement on the terms of such lease. Notwithstanding the previous
sentence, MITCHAM shall use commercially reasonable best efforts to service
every third party referred by SERCEL for leasing. MITCHAM shall be deemed to
have rejected such a third party as a result of inability to agree on the terms
within fifteen (15) business days of

 

Pg. 2



--------------------------------------------------------------------------------

such third party’s first contact by MITCHAM with regard to such proposed lease.
SERCEL may then respond to this one time business opportunity in any means it
sees fit. If SERCEL leases to such third party, then SERCEL shall have the right
to continue to lease to such third party after the term of the initial lease;
provided, however, that if (x) the lease between such a third party and SERCEL
shall terminate, (y) the leased Product is returned to SERCEL, and/or (z) such
third party shall later make an inquiry concerning leasing of the Products,
SERCEL shall again follow the procedure set forth in this Sub-Section (d); and
provided further that when such lease ends, SERCEL will offer to sell any
Products leased thereunder to MITCHAM, on mutually agreed terms. The purchase of
these products will not count toward the minimum purchase commitment made by
MITCHAM to SERCEL in this agreement.

(e) SERCEL will have the right to operate a pool of equipment dedicated to
“lease with option to purchase” agreements based on minimum initial rental
periods of six (6) months or greater. Equipment from this pool may subsequently
be re-rented to clients for periods less than six (6) months.

(f) In no event shall either SERCEL or MITCHAM have any right to require that
the other party charge any specific price or follow any pricing guidelines or
establish or require any other specific or general term with regard to the
leasing of any of the Products, or the provision of any other good or service by
either of them. Notwithstanding the foregoing, MITCHAM shall use its
commercially reasonable best efforts to have a reasonable quantity of the
Products available for lease at prices which MITCHAM believes reflects the
supply of and demand for the Products.

3. Purchase of Products from SERCEL.

(a) Subject to the other provisions of this Agreement, MITCHAM agrees that it
will purchase from SERCEL and SERCEL agrees that it will sell to MITCHAM, all of
the Products necessary to meet MITCHAM’s obligations under each lease as
provided herein. The terms and conditions of purchases by MITCHAM of the
Products hereunder shall be governed by SERCEL’s general terms and conditions, a
copy of which is attached hereto as Schedule 2(a); provided, however, that in
the event of any conflict between the terms of such terms hereof, the terms of
the Agreement shall prevail. SERCEL may update Schedule 2(a) from time to time
after written notice to MITCHAM.

(b) MITCHAM shall receive the discounts set forth on Schedule 2(b) with regard
to the Products ordered by MITCHAM in each order, subject to adjustment agreed
to by the parties pursuant to paragraph 3(c) herein.

(c) The Parties acknowledge that SERCEL’s prices for the products are based on
discounts offered by SERCEL based on volume.

(d) Delivery is Ex-Works SERCEL plant(s). Packing charges will be quoted to
MITCHAM and the purchase order received from MITCHAM will reflect the full value
of the quotation including packing charges. MITCHAM may instruct SERCEL at their
discretion to include freight and insurance in the proposal. This will be quoted
at SERCEL’s cost plus a handling fee of ten percent (10%).

 

Pg. 3



--------------------------------------------------------------------------------

(e) SERCEL reserves the right to increases prices of product and repair services
up to five percent (5%) per year. This only includes products and repair
services that involve SERCEL manufactured products. Out sourced services and
products will be increased at a proportionate level to increases imposed on
SERCEL.

4. Minimum Purchase Requirements for DSU3-428.

(a) Subject to the terms hereof, MITCHAM will issue a purchase order for 5000
DSU3-428 within two weeks of signing this agreement. This purchase order will be
called “Master PO”. Subsequently, MITCHAM will issue purchase orders which
reference the relevant Master PO to draw against the 5000 DSU3-428. These
purchase orders will be called “Supply PO’s” and will apply toward the minimum
purchase requirements in section 4(b) herein. Supply PO’s may be issued by any
MITCHAM Affiliate and will be directed to the appropriate SERCEL Affiliate as
directed by SERCEL. In the event that MITCHAM does not purchase Products from
SERCEL via Supply PO’s under this Agreement in an amount that satisfies the
Minimum Purchase Requirements (set forth in section 4(b), at SERCEL’s option but
subject to Section 4(c) below, SERCEL may terminate this Agreement on 30 days
written notice; and upon such termination MITCHAM shall not be obligated to
purchase any Products other than the Products that it has ordered prior to the
effective date of such termination or SERCEL may terminate the exclusivity
granted to MITCHAM without terminating the whole Agreement.

(b) For purposes hereof, the term “Minimum Purchase Requirement” shall mean
Products purchased and delivered to MITCHAM via Supply PO’s from SERCEL as
follows:

From October 1, 2012 to December 31, 2012: purchase of 2,500 DSU3-428. From
January 1, 2013 to December 31, 2013: purchase of 2,500 DSU3-428

(c) Notwithstanding anything herein to the contrary, in the event that a Minimum
Purchase Requirement is not satisfied by MITCHAM in any period ending before
December 31, 2012, this Agreement may not be terminated by SERCEL due to such
failure if MITCHAM meets the Minimum Purchase Requirement for the subsequent
period but SERCEL may, at its sole option, terminate the exclusivity granted.

(d) For purposes of determining whether MITCHAM has satisfied the Minimum
Purchase Requirement, Products purchased by MITCHAM shall include Products
ordered by MITCHAM via Supply PO’s regardless of when such Products are
delivered so long as such Products are ordered before 75 days of the end of a
period and paid for in accordance with the terms and conditions set forth in
Schedule 2(a). If MITCHAM orders within the specified period and SERCEL is not
able to deliver due to manufacturing delivery issues, there will be no penalty
against MITCHAM and such orders will be applied to satisfy the Minimum Purchase
Requirement. In the event MITCHAM purchases more than the Minimum Purchase
Requirement in any given period, such excess shall be applied in meeting the
Minimum Purchase Requirement for any subsequent period.

5. Third Party Replacement Parts. Any use of replacement parts that have not
been qualified by SERCEL will give SERCEL the right, in any case, to cancel any
warranty remaining on the equipment for which such unqualified parts are used.

 

Pg. 4



--------------------------------------------------------------------------------

6. Resale of Purchased Equipment by MITCHAM. Without SERCEL’s prior written
consent, MITCHAM hereby agrees that it will not sell any of the Products
purchased under this Agreement until a period of three (3) years from the date
it received the relevant Product. Without limiting the foregoing, MITCHAM may
approach SERCEL with a lease to purchase or sales opportunity for equipment
purchased hereunder, and SERCEL may then grant MITCHAM the right to pursue that
opportunity. Notwithstanding anything to the contrary contained in this
Agreement, MITCHAM is not, in any case, entitled to sell within or outside
mainland China any of the Products purchased under this Agreement to any seismic
contractor owned or controlled by Chinese nationals.

7. Provision of Certain Goods and Services by SERCEL. SERCEL hereby agrees that
MITCHAM shall have the right to send a reasonable number of its employees and
representatives of its customers who lease the Products from MITCHAM to such
technical, training, operations and maintenance classes as SERCEL provides to
SERCEL’s customers who lease or purchase the Products from SERCEL, at SERCEL
standard rates. SERCEL will provide MITCHAM (4) four free training courses per
year to be used for any of the SERCEL training courses. This does not include
the cost of travel, lodging, food or incidental expenses. SERCEL hereby agrees
to send to MITCHAM such quantities of all manuals and selling information,
marketing brochures and literature regarding the Products (other than
proprietary information) as SERCEL develops and as MITCHAM shall reasonably
request in connection with its leasing activities, at no charge to MITCHAM.
SERCEL’s current training price schedule can be changed any anytime as long as
MITCHAM is so notified 30 days in advance.

8. Warranty and Service.

(a) Warranty terms of the Sercel general terms and conditions of sale will apply
to the Products purchased by MITCHAM under this Agreement.

(b) In no event shall MITCHAM have any authority whatsoever, express or implied,
to make warranties other than those provided for herein without prior written
permission from the SERCEL.

9. Maintenance and Repair of the Products.

(a) MITCHAM and SERCEL acknowledge that third party lessees of the Products from
MITCHAM may return the leased Products directly to SERCEL after the termination
of such third party’s leases. In such event, SERCEL shall perform its standard
maintenance check of such Products and inform MITCHAM of any necessary repairs.

(b) The maintenance checks and the repairs performed by SERCEL on the Products
received from the lessees shall be invoiced by SERCEL to MITCHAM at the SERCEL
standard price. With respect to the repair undertaken by SERCEL, MITCHAM will be
entitled to a discount on the repair pricing listed herein on attached Schedule
3. MITCHAM shall also pay the reasonable and ordinary freight and storage
charges incurred by SERCEL with respect to such Products.

(c) Following such maintenance check and needed repairs, SERCEL shall ship such
Products to MITCHAM at MITCHAM’s expense to a location designated by MITCHAM.

 

Pg. 5



--------------------------------------------------------------------------------

10. Right to Use Name. MITCHAM shall have the right during the Term of this
Agreement to (i) identify itself as the third party lessor of the Products,
(ii) use all SERCEL trademarks and tradenames related to the Products that
MITCHAM leases to third parties in advertisements and promotional materials;
provided, however, that MITCHAM shall obtain the prior written approval of
SERCEL to any such advertisements and promotional materials. No rights to
manufacture are granted by this Agreement and such SERCEL trademarks and
tradenames related to the Products are and shall remain the sole and exclusive
property of SERCEL and MITCHAM shall have no rights therein other than as
specifically set forth in this Agreement.

11. Relationship of the Parties. Neither MITCHAM nor SERCEL shall have any
liability for leases or sales of any of the Products by the other. This
Agreement shall not be construed as creating an agency, partnership or joint
venture between MITCHAM and SERCEL. Neither MITCHAM nor SERCEL (or any of their
employees or representatives) shall be construed as an agent, consultant or
employee of the other for any purpose. MITCHAM shall not have the authority to
bind SERCEL in any respect, it being intended that MITCHAM shall act as an
independent contractor and not as an agent, with the understanding that SERCEL
shall not be responsible for any obligations and/or liabilities incurred by
MITCHAM in connection with its business activities.

12. Term of Agreement. Unless sooner terminated in accordance with the
provisions hereof, this Agreement shall be effective from the Effective Date
through December 31, 2013 (the “Term”). This Agreement may only be renewed
through written agreement of both Parties.

13. No Effect on Right to Sell.

(a) This Agreement shall not be construed to have any effect on SERCEL’s rights
to sell (as opposed to lease) its products and services to any party, except
that SERCEL shall not knowingly sell any of the Products to any party that will
lease the Products in the Territory.

(b) This Agreement shall not be construed to have any effect on MITCHAM’s rights
to sell any other products or services to any party, except as otherwise
provided for in this Agreement.

14. Indemnity. SERCEL and MITCHAM hereby agree to the following indemnification
obligations:

(a) MITCHAM shall defend, indemnify and hold harmless SERCEL, Affiliates, its
agents, employees and/or officers (the “SERCEL Indemnitees”) from and against
any and all third party’s claims including MITCHAM’s customers, costs (including
attorney’s fees) and expenses arising out of any injury, damage of any kind
whatsoever howsoever caused whether in contract, tort (negligence included) or
breach of duty including contractual or statutory duty by SERCEL or otherwise.

(b) Liabilities between the Parties.

MITCHAM shall be responsible for, indemnify, defend and hold the SERCEL
Indemnitees harmless against any and all claims in respect of injury to or
sickness, disease or death of any person employed by or engaged on behalf of
MITCHAM or its customers or in respect of loss of or damage to physical property
(including, but not limited to, plant and equipment, materials, goods, premises
and facilities,) owned, supplied or borrowed by MITCHAM or its customers arising
out of or in connection with the Agreement from any cause whatsoever including
but not limited to the negligence or breach of duty (statutory, contractual or
otherwise) of MITCHAM.

 

Pg. 6



--------------------------------------------------------------------------------

SERCEL shall be responsible for, indemnify, defend and hold MITCHAM, its
directors, officers, employees and Affiliates (hereinafter the “MITCHAM
Indemnitees”) harmless against any and all claims in respect of injury to or
sickness, disease or death of any person employed by or engaged on behalf of
SERCEL or in respect of loss of or damage to physical property (including, but
not limited to, plant and equipment, materials, goods, premises and facilities)
owned, supplied or borrowed by SERCEL arising out of or in connection with the
Agreement from any cause whatsoever including but not limited to the negligence
or breach of duty (statutory, contractual or otherwise) of SERCEL.

(c) The amount of SERCEL’s liability to MITCHAM shall in no case exceed the
amount of the purchase order to which such liability is related.

(d) It is expressly acknowledged by MITCHAM that all liabilities and
indemnification in relation thereto between SERCEL and MITCHAM and MITCHAM’s
customers, when leasing, renting or selling SERCEL equipment to MITCHAM’s
customers, will be exclusively governed by SERCEL’s general conditions of sale
as mentioned in Schedule 2(a) of the Agreement.

(e) Patent infringement. The parties acknowledge that if any MITCHAM customer
issues a claim against MITCHAM or SERCEL on the basis that the Products are
infringing a third party valid and enforceable patent, SERCEL agrees to do its
best efforts to protect its patents. Without limiting the foregoing, if a final
injunction is, or SERCEL believes, in its sole discretion, is likely to be
entered, prohibiting the use of Products by MITCHAM’s customers, SERCEL will, at
its sole option and expense, either: (a) procure for MITCHAM or its clients the
right to use the relevant Products herein, or (b) replace the infringing
Products with non-infringing, functionally equivalent products, or (c) suitably
modify the Products so that they are not infringing; or, (d) in the event (a),
(b) and (c) are not commercially reasonable, refund to MITCHAM the infringing
Products at a price which is the purchase price less depreciation based on five
(5) years straight-lined depreciation. Except as specified above, SERCEL will
not be liable for any costs or expenses incurred without its prior written
authorization. Notwithstanding the foregoing, SERCEL assumes no liability for
infringement claims arising from (i) combination of the Products with other
products not provided by SERCEL, (ii) any modifications to the Products unless
such modification was made by SERCEL or, (iii) any part or component supplied by
third party. The liability that SERCEL may incur with respect to any
infringement claim is expressly limited to 100% of the amount MITCHAM paid as
purchase price of the Products. MITCHAM acknowledges that Sercel is subject to
an injunction regarding the sale, lease or use of the DSU3-428 within the
territory of the United States of America (USA). MITCHAM will therefore not
lease or sell the DSU3-428 in the USA and will so notify its customers. The
above patent indemnification will not apply to any claim relating to the use of
the DSU3-428 within the USA by MITCHAM or MITCHAM’s customers and Sercel shall
not indemnify and shall not hold harmless the “MITCHAM Indemnitees “ or
MITCHAM’s customers against any and all liability, loss, damages, fines,
penalties, costs and expenses (including, without limitation, court costs and
reasonable attorney’s fees) incurred by any of the Mitcham Indemnitees in
relation to the DSU3-428. It is hereby however acknowledged that the injunction
does not, however, apply to the DSU3-428 products sold to Mitcham, 3,500 DSU3
products sold to CGGVeritas, and 16,000 DSU3 products sold to Global Geophysical
Services by Sercel Inc prior to the final

 

Pg. 7



--------------------------------------------------------------------------------

judgment and injunction entered by the United States District Court for the
Eastern District of Texas relating to patent infringement (ION vs. Sercel, Inc).
The injunction and final judgment, which was entered by the Court on
February 16, 2011, prohibits Sercel and parties acting in concert with Sercel
from making, using, offering to sell, selling, renting or importing in the
United States (which includes territorial waters of the United States) Sercel’s
408UL, 428XL and SeaRay digital sensor units products until the date of
expiration of the relevant patent.The aforementioned sales were the subject of
the damages awarded in the Final Judgment. As a result, these DSU3-428 products
can be used, sold, leased or otherwise distributed in the USA.

(f) Either party seeking indemnification hereunder shall notify the other party
in writing of any legal action commenced against SERCEL Indemnitees or the
MITCHAM Indemnitees, as the case may be, as soon as practicable. The indemnity
obligations of MITCHAM and SERCEL shall survive the expiration or termination of
the Agreement.

(g) In no event will SERCEL be liable to MITCHAM, whether in contract or tort
including negligence, under this Agreement as amended for special, incidental,
indirect or consequential damages, nor any other losses or damages whatsoever
resulting from loss of use, time, profits or business resulting from its
performance or non–performance, or its termination of this Agreement as amended
in accordance with the terms of this Agreement.

15. General.

(a) The addresses of MITCHAM and SERCEL for purposes of giving any notice or
other communication under this Agreement are as set forth below. Any such notice
or communication shall be in writing and signed by an officer or authorized
representative of MITCHAM or SERCEL, as applicable. Any such notice or
communication shall be deemed to have been given (i) immediately upon physical
delivery to the addressee, or (ii) three days after such notice or communication
has been deposited in the mail, addressed as set forth below, first-class
postage prepaid, certified mail, return receipt requested.

MITCHAM:

Mitcham Industries, Inc.

8141 Highway 75 South

Huntsville, Texas, USA 77340

Attn. Billy F. Mitcham

SERCEL S.A. :

B.P. 30439

16 rue de Bel Air

44474 Carquefou Cedex

France

Attn: Pascal Rouiller

 

Pg. 8



--------------------------------------------------------------------------------

Notice may be served in any other manner, including telex, telecopy, telegram,
etc., but shall be deemed delivered and effective as of the time of actual
delivery.

(b) MITCHAM and SERCEL represent and warrant to each other that the execution,
delivery and performance of this Agreement have been authorized by all necessary
corporate action, and that this Agreement is a valid and binding obligation of
each of them, respectively. MITCHAM and SERCEL represent and warrant to each
other that, to the best of their knowledge, neither the execution and delivery
nor the performance of this Agreement will conflict with or result in a breach
of any (i) law or of any regulation, order, writ, injunction, or decree of any
court or government authority of any country or state in which this Agreement is
to be performed, or (ii) any agreement to which they are a party.

(c) This Agreement represents the entire agreement between MITCHAM and SERCEL
with regard to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, understandings or arrangements related to the
subject matter hereof, including without limitation the Exclusive Equipment
Lease Agreement between the parties dated September 4, 2009 as amended and
extended. This Agreement may not be amended or modified except by a written
document signed by duly authorized officers of MITCHAM and SERCEL.

(d) This Agreement may not be assigned by either party hereto without the prior
written consent of the other party. This Agreement shall bind and be enforceable
against the parties hereto and their respective successors and permitted
assigns. Notwithstanding such authorized assignment, Mitcham Industries, Inc.
shall continue to be liable for all obligations of MITCHAM set forth in this
Agreement.

(e) In the event Billy F. Mitcham, Jr. is no longer employed by MITCHAM in a
senior management capacity or is considered by SERCEL to be not sufficiently and
actively involved in the performance of this Agreement, SERCEL shall have the
option upon 30 days written notice to terminate this Agreement.

16. Compliance with Laws. In all of its activities pursuant to this Agreement,
MITCHAM and SERCEL shall comply with all laws, decrees, statutes, rules,
regulations, codes and ordinances of any jurisdiction which may be applicable to
such activities, provided, however, insignificant violations of any of the
foregoing that have no more than a minimal effect on MITCHAM or SERCEL shall not
be a violation of this Agreement. In leasing the Products hereunder, MITCHAM
shall act at all times in a manner demonstrating a high level of integrity and
ethical standards. Without limiting the scope of its general obligations set
forth above this section, MITCHAM hereby represents and warrants to SERCEL in
connection with its activities performed with regard to the Products in the past
(if any), and hereby covenants and agrees with SERCEL in connection with its
activities to be performed in connection with the Products in the future, that
MITCHAM and any person or firm acting in association with or on behalf of
MITCHAM:

(a) has not offered, paid, given, promised to pay or give, or authorized the
payment or gift of, and

(b) will not offer, pay, promise to pay or give, or authorize the payment or
gift of,

(c) any money or thing of value to:

 

Pg. 9



--------------------------------------------------------------------------------

  (i) any “Foreign Official” as defined in the United States Foreign Corrupt
Practices Act (Pub. L. No. 95-213, 94 Stat. 1494), together with all amendments
to that Act which are effective during the term hereof (the “FCPA”)

 

  (ii) any political party or party official, or any candidate for political
office; or

 

  (iii) any other person for the purpose of (A) influencing any act or decision
of such Foreign Official, political party, party official, or candidate in his
or its official capacity, (B) inducing such Foreign Official, political party,
party official or candidate to do or omit to do an act in his violation of his
or its official duty; or (C) Inducing such Foreign Official, political party,
party official or candidate to use his or its influence with a foreign
government or an instrumentality of such government to affect or influence any
act or decision of such government or instrumentality in order to assist SERCEL
to obtain or retain business with any person or to direct business to any
person.

Further, MITCHAM hereby represents and warrants to SERCEL that no person having
a direct or indirect financial interest in MITCHAM as of the date hereof is:
(i) a Foreign Official, (ii) an official of any political party, or (iii) a
candidate for political office; provided, however, for purposes hereof, a person
shall not be deemed to have a direct or indirect financial interest in MITCHAM
as a result of owning less than five percent (5%) of the outstanding shares of
common stock of MITCHAM. In connection with determining whether a person owns
five percent (5%) or more of the stock, MITCHAM shall be permitted to rely upon
filings made by its shareholders under the Securities Exchange Act of 1934, as
amended, or filings made under other applicable federal securities laws. MITCHAM
shall immediately notify SERCEL in the event that any person now or hereafter
having such a financial interest in MITCHAM shall assume such a status.

From time to time as requested by SERCEL, MITCHAM shall, within five (5) days
after request from SERCEL, certify to SERCEL in writing that the obligations,
representations and warranties of MITCHAM set forth in this Section have not
been violated. SERCEL shall not be permitted to request such certification more
often than once each calendar quarter unless it has reason to believe a
violation has occurred. MITCHAM shall cooperate fully with any investigation
which may be conducted by representatives of SERCEL for the purpose of
determining whether or not MITCHAM has violated any of those obligations,
representations and warranties. In the event that amendments in the FCPA
reasonably necessitate modifications to this Section 16, the parties hereto
agree to negotiate in good faith in connection therewith and enter into such
modifications.

17. MITCHAM’s Undertakings. MITCHAM hereby agrees:

 

  (a) To use its commercially reasonable best efforts to actively promote and
solicit the leasing of the Products.

 

  (b) To participate in training programs that may be offered by SERCEL or by
others relating to the Products.

 

  (c) Not knowingly to lease the Products to companies or countries that are
precluded by United States law from trading with the United State or its
residents and, to make reasonable inquiry in connection therewith, including
inserting provisions in the leases with their customers that are reasonably
intended to keep MITCHAM’s customers from using the Products in the countries in
which United States law prohibits the use of the Products.

 

Pg. 10



--------------------------------------------------------------------------------

  (d) To use commercially reasonable efforts to continue to maintain an
organization commensurate with the growth of leasing of the Products.

 

  (e) To return to SERCEL on termination of this Agreement any and all catalogs,
samples, price lists, and any other data, information and/or supplies or
materials furnished by SERCEL which are in the possession of MITCHAM or any of
its employees, agents, representatives or consultants.

 

  (f) Not to alter, hide nor secrete SERCEL’s name on any of the Products or on
any sales promotion material furnished by SERCEL.

18. SERCEL’s Undertakings. SERCEL hereby agrees:

 

  (a) To cooperate with MITCHAM in joint marketing programs for the Products.

 

  (b) At its sole discretion and option, to invite MITCHAM to meetings in order
to joint market the Products.

 

  (c) To provide such reasonable support and technical services for the Products
as MITCHAM may reasonably request from time to time and at MITCHAM obligation as
per SERCEL’s current price list for said support and technical services without
any discount.

 

  (d) To honor all of SERCEL’s manufacturer warranties in accordance with
SERCEL’s standard warranty terms and conditions for the Products leased by
MITCHAM.

 

  (e) To provide MITCHAM with the right to transfer licenses to use SERCEL
software to customers solely in connection with the use of the Products.

 

  (f) To provide MITCHAM with the right to transfer the SERCEL manufacturer’s
warranties in connection with any lease, or lease to purchase of the Products.

19. Purchase Order Acceptance and Payment.

(a) MITCHAM shall confirm with SERCEL all relevant delivery information prior to
submission of a purchase order for any of the Products.

(b) Upon receiving purchase order from MITCHAM, SERCEL shall confirm delivery
date with formal acceptance or order acknowledgment.

(c) SERCEL shall have the right to reject, in whole or in part, any purchase
order from MITCHAM, to refuse in whole or part, to consent to any cancellation
requested by MITCHAM, and to reject in whole or part, any and all returns of the
Products or to refuse to grant refunds or allowances on such returns, based upon
reasonable grounds. Any Purchase Order shall be binding on SERCEL only upon
receipt by MITCHAM of a SERCEL’s formal acceptance or acknowledgement of order.

(d) All sales by SERCEL to MITCHAM shall be payable in U.S. dollars net thirty
(30) days from the date of the invoice. Continued late payment could result in
SERCEL termination of this agreement.

 

Pg. 11



--------------------------------------------------------------------------------

(e) If SERCEL agrees to modify, alter or amend any of the payment terms
contained herein in order to meet the requirements of a specific transaction,
such deviation from the provisions of this Agreement shall not be construed as a
permanent modification, alteration or amendment of the payment terms nor shall
the same be used to establish a precedent for future transactions.

20. Most Favored Leasing Agent/Supplier Status

(a) Most favored leasing agent status. In consideration of the above
understandings, SERCEL shall grant MITCHAM the status of the “most favored
leasing agent” for SERCEL’s: Land acquisition systems and products including
428XL, Unite, vibrator controls, geophone sensors, hydrophone sensors, and all
other related 408 and 428 land conventional and multicomponent equipment
excluding the DSU; Marine acquisition systems and products including Seal, G
Guns, but excluding SeaRay; VSP Tools including SlimWave, GeoWaves, MaxiWave and
will provide MITCHAM with the best competitive offer taking into account, the
current and domestic prevailing market conditions, the quantities, the delivery
times, the support services required, and the fact that the relevant equipment
is purchased. This offer will include the best available pricing that is at
least as favorable at that time as that made available by SERCEL to any of its
customers for comparable order quantities and taking into account the current
and local market conditions and the aggregate volume purchased over the time.
The above provisions are expressly subject to compliance by MITCHAM with its
yearly purchase requirements under article 4 herein, with other yearly minimum
purchase requirement subscribed by MITCHAM under the Equipment purchase
agreement applicable to other products and with its obligations under point b)
below.

(b) Most favored supplier status. In consideration of SERCEL’s commitments under
this Agreement, MITCHAM shall grant SERCEL the status of the “most preferred
supplier” for the supply of any conventional or multi-component land
acquisition, marine acquisition or transition zone equipment. Such equipment
shall include, but is not limited to conventional land acquisition systems,
transition zone acquisition systems, geophone sensors, hydrophone sensors, VSP
tools, vibrators, vibrator control systems and G Guns. MITCHAM shall use its
commercially reasonable best efforts to purchase all such equipment from SERCEL
and not from other suppliers. Should MITCHAM seek to purchase comparable
equipment from another supplier, it will first provide SERCEL with reasonable
prior notice. Such notice will specify the equipment required, the quantity
required, the delivery period and the country of delivery. SERCEL will then be
provided the opportunity to provide a proposal for such equipment within fifteen
(15) business days. Should SERCEL not provide a proposal within the time frame
required, or should MITCHAM determine that Sercel’s proposal is not competitive
in terms of price, quality, support services, delivery dates, technical
specifications or commercially viable, MITCHAM shall be free to purchase such
equipment from another supplier.

21. Confidential Information. MITCHAM agrees that it will maintain in strict
confidence, and not disclose to any other person or firm except with the prior
written permission of an authorized officer of SERCEL, any and all information
received from SERCEL or prepared by MITCHAM for SERCEL regarding prices,
customer lists, business plans, strategies, forecasts, studies, reports and any
other information which may be considered confidential or

 

Pg. 12



--------------------------------------------------------------------------------

proprietary by SERCEL and which is not publicly available. The confidentiality
obligation of MITCHAM under this Section 20 shall survive the expiration or
termination of this Agreement. In the event that MITCHAM receives a request to
disclose all or any part of the confidential information under terms of a
subpoena or order issued by a court or by a governmental body, MITCHAM agrees
(i) to notify SERCEL immediately of the existence, terms, and circumstances
surrounding such request, (ii) to consult with SERCEL on the advisability of
taking legally available steps to resist or narrow such request, and (iii) if
disclosure of such information is required to prevent MITCHAM from being held in
contempt or subject to other penalty, to furnish only such portion of the
information as, in the written opinion of counsel reasonably satisfactory to
SERCEL, it is legally compelled to disclose and to exercise its best efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded to the disclosed information. The provisions of this Section are
mandatory, MITCHAM hereby acknowledges that the provisions of this Agreement may
be specifically performed and enforced, and MITCHAM consents and agrees that it
may be restrained, enjoined or otherwise prevented from divulging any such
confidential information if at any time SERCEL reasonably fears that such event
may occur. The existence and terms of this Agreement shall be considered as
confidential Information, unless otherwise agreed.

22. Force Majeure. All transactions under this Agreement and all purchase orders
accepted hereunder are subject to modification or cancellation in the event of
strikes, labor disputes, lock-outs, accidents, fires, delays in manufacturing or
in transportation or delivery of materials, floods severe weather or other acts
of God, embargoes, governmental actions, or any other cause beyond the
reasonable control of the party concerned, whether similar to or different from
the causes above enumerated; and including any special, indirect, incidental, or
consequential damages arising from SERCEL’S delay in delivery or failure to
deliver as a result of any such cause.

23. Security Interests. Until full payment of the purchase price for a Product,
SERCEL hereby retains, and MITCHAM hereby grants to SERCEL, a purchase money
security interest in that Product sold to MITCHAM on account. MITCHAM consents
to actions by SERCEL that are appropriate to perfect SERCEL’S purchase money
security interest and agree to execute such financing statements as are
reasonably requested by SERCEL in connection with the foregoing.

24. Termination.

(a) This Agreement may be terminated at any time

(i) by the mutual agreement of the parties; or (ii) by either party upon giving
a notice of termination to the other party in the event the other party fails to
perform, observe or comply with any of the obligations or under-takings of such
other party which are contained in this Agreement, and such failure has not been
cured within fifteen (15) days after the terminating party has given a written
notice specifying such failure to the other party.

(b) In addition, SERCEL shall be entitled to immediately terminate this
Agreement effective upon the giving of notice to MITCHAM in the event that:
(i) SERCEL has reasonable cause to believe that MITCHAM or others acting in
association with or on the behalf of MITCHAM have committed, or intend to
commit, a violation of the FCPA; (ii) MITCHAM refuses or is unable to make the
certification described in Section 17; (iii) MITCHAM ceases doing business as a
going concern, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts as they become due or such fact is

 

Pg. 13



--------------------------------------------------------------------------------

determined by judicial proceedings, files a voluntary petition in bankruptcy, is
adjusted a bankrupt or an Insolvent entity, files a petition seeking for itself
any reorganization, rearrangement, composition, readjustment, liquidation,
dissolution, or similar arrangement under any present or future statute, law or
regulation, or files an answer admitting the material allegations of a petition
filed against it in any such proceedings, consents to or acquiesces in the
appointment of a trustee, receiver, or liquidator of, all or any substantial
part of its assets or properties, or if it or the holders of its common stock
shall take any action contemplating its dissolution or liquidation. In such
event, SERCEL shall have no further liability to MITCHAM under this Agreement.

(c) Upon the termination of this Agreement in accordance with the terms hereof,
neither party shall have any further liability to the other party under this
Agreement except for obligations and liabilities arising or related to events or
circumstances prior to the effective date of termination.

(d) Notwithstanding the foregoing, it is expressly acknowledged between the
Parties that the modification, amendment or termination of this Agreement by
SERCEL in accordance with the terms of this Agreement, or the non-renewal of
this Agreement, will not entitle MITCHAM to claim for any damage, penalty or
indemnity whatsoever.

25. Arbitration. Any dispute or claim arising out of or in connection with this
AGREEMENT shall be finally settled in accordance with the rules of Arbitration
of the International Chamber of Commerce (I.C.C) by one or more arbitrators
appointed in accordance with the said rules. The arbitrator(s) so chosen shall
render its (or their) award in accordance with the substantive laws of
Switzerland taking into account the rules and customs of International Trade
“lex mercatoria” as well as the trade usages of the Oil and Gas Industry. The
proceedings shall take place in Geneva—Switzerland and shall be conducted in the
English language. Decision and award shall finally allocate the costs of such
arbitration, provided that each Party shall pay in advance any costs and fees
for its arbitrator, and that any other fee or cost, such as fees for the third
arbitrator or for the sole arbitrator shall be paid in advance equally by both
Parties. The arbitral award shall be final and binding upon the Parties.

26. Applicable Law. This Agreement shall be governed by the laws of the
Switzerland.

27. Export Control Laws. MITCHAM agrees that it shall not assist in the
disposition of U.S. origin SERCEL Products, by way of transshipment, re-export,
and diversion or otherwise, except as said laws and regulations may expressly
permit.

28. Standard of Business Conduct. MITCHAM agrees not to pay any commissions,
fees or grant any rebates to any employee or officer of any proposed customer or
its Affiliates or favor employees or officers of such proposed customer with
gifts or entertainment of significant costs or value or enter into any business
arrangements with employees or officers of any such proposed customer, other
than as a representative of that proposed customer, without the proposed
customer’s prior written approval.

29. Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement shall not constitute a waiver of, or estoppel
against asserting, the right to require performance in the future. A waiver or
estoppel in any one instance shall not constitute a waiver or estoppel with
respect to a later breach.

 

Pg. 14



--------------------------------------------------------------------------------

30. Severability. If any of the terms and conditions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed by reforming the
particular offending provision or provisions held to be invalid so that it or
they are valid and enforceable while remaining as faithful as possible to the or
intent of the provision or provisions, the rights and obligations of the parties
shall be construed and enforced accordingly, and this Agreement shall remain in
full force and effect.

31. Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any other provision
hereof. Whenever the context requires, the gender of all words used in this
Agreement shall include masculine, feminine, and neuter, and the number of all
words shall include the singular and the plural.

32. Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all the parties had signed the same
document. Any counterparts shall be construed together and shall constitute one
and the same instrument.

33. Cumulative Rights. The rights and remedies provided by this Agreement are
cumulative, and the use of any right or remedy by any part shall not preclude or
waive its right to use any or all other remedies. These rights and remedies are
given in addition to any other rights a party may have by law, statute, in
equity or otherwise.

34. Drafting Party. This Agreement expresses the mutual intent of the parties to
this Agreement. According, regardless of the preparing party, the rule of
construction against the drafting party shall have no appreciation to this
Agreement.

35. Time is of the Essence. Time is of the essence with respect to all
provisions of this Agreement.

36. Survival. Articles 14, 21, , 23, 25, 27 and 36 of the Agreement shall
survive expiration or termination of this Agreement for whatever reason.

37. Incorporation of Schedules. All schedules attached to this Agreement are
incorporated into this Agreement as fully as if stated within the body of this
Agreement.

 

Pg. 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, This Agreement has been executed on behalf of the parties by
their duly authorized representative as of the date first written above.

 

SERCEL S.A. By:   /s/ Pascal Rouiller   Pascal Rouiller, President

 

Mitcham Industries, Inc. By:   /s/ Billy F. Mitcham, Jr.   Billy F. Mitcham,
Jr., President

 

Pg. 16